UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2039



IBRAHIM AHMED SHARAK,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-873-949)


Submitted:   July 31, 2006                 Decided:   August 22, 2006


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Urbanski, LAW OFFICES OF MARK A. URBANSKI, Washington, D.C.,
for Petitioner.    Rod J. Rosenstein, United States Attorney,
Michael C. Hanlon, Assistant United States Attorney, Baltimore,
Maryland, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ibrahim Ahmed Sharak petitions for review of an order of

the   Board    of   Immigration   Appeals      adopting    and    affirming   the

immigration judge’s orders denying asylum and denying his motion to

reconsider.

              Sharak disputes the immigration judge’s finding that he

was firmly resettled in the United Arab Emirates. We have reviewed

the administrative record and find no error in the immigration

judge’s conclusion that Sharak was firmly resettled and thus

ineligible for asylum.       See 8 U.S.C. § 1158(b)(2)(A)(vi) (2000);

Mussie v. INS, 172 F.3d 329, 331-32 (4th Cir. 1999).                As the firm

resettlement bar to asylum applies, Sharak is unable to establish

any grounds that would warrant reconsideration.

              Accordingly,   we   deny   the    petition    for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                    - 2 -